Citation Nr: 0836185	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to tobacco use.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to tobacco use.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices.

In an August 2003 rating decision, the Regional Office (RO) 
in Cleveland, Ohio denied claims of service connection for 
emphysema/COPD, a heart disability, and a back disability.  
The appeal was later transferred to the RO in Waco, Texas.  
In a September 2005 rating decision, the RO in Waco, Texas 
denied service connection for PTSD.  The veteran's 
disagreement with these rating decisions led to this appeal.

In January 2005, the veteran testified before a Decision 
Review Officer (DRO) regarding the claims for emphysema/COPD, 
a heart disability, and a back disability.  The veteran also 
testified before the undersigned Acting Veterans Law Judge in 
July 2008 regarding all claims currently on appeal.  Copies 
of the transcripts of these hearings have been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Prior to the claims on appeal being ripe for adjudication 
upon the merits, the Board finds that additional development 
in required.

Regarding entitlement to service connection for PTSD, the 
veteran contends that the disability is attributable to 
events experienced during service in World War II.  
Specifically, the veteran has detailed events of combat, 
including throwing grenades into caves to expel enemy 
soldiers and an enemy solider pointing a gun at him.  

Review of the medical evidence of record indicates that a 
private physician has diagnosed the veteran as having 
"[a]nxiety neurosis with symptoms compatible with some post 
traumatic stress disorder with his startle and cough."  
There are no psychiatric treatment records of file, although 
there is indication that the veteran has been prescribed 
Zoloft.  

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  38 C.F.R. § 4.125 indicates that the 
diagnosis of PTSD must conform to the DSM IV (Diagnostic and 
Statistical Manual of Mental Disorders).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The RO did not find that the veteran engaged in combat and 
did not find evidence to corroborate the veteran's in-service 
stressors.  The personnel records indicate that the veteran 
was in Okinawa, Japan prior to the end of the battle for 
Okinawa, although the veteran had not yet been assigned to 
the 17th Infantry Regiment.  Review of the limited personnel 
records on file also indicates that the veteran last duty in 
service was as a cook.  Prior to this assignment, however, 
the veteran was an ammunition handler and a machine gunner.  
The Board is aware that the veteran's service in these 
positions began after Japan's surrender.  After reviewing 
these records and the veteran's credible testimony before the 
Board, however, the Board finds that the evidence supports a 
finding that the veteran personally participated in combat.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran engaged in combat.  

Therefore, it is conceded that the veteran experienced 
stressors during service.  After review of the psychiatric 
diagnosis of record, the Board finds that clarification in 
required to determine whether the veteran has a diagnosis of 
PTSD that conforms to the DSM IV, and whether that diagnosis 
is attributable to the corroborated in-service stressor.  
Thus, the claim of entitlement to service connection for PTSD 
is remanded in order to obtain a VA psychiatric examination.  

Regarding the claims of entitlement to service connection for 
emphysema/COPD and a heart disability, the veteran's main 
contention on appeal is that these disabilities are due to 
prior tobacco use.  He contends that he began using tobacco 
in service and became addicted to tobacco in service.  For 
claims filed after June 9, 1998, such as the veteran's 
claims, a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

The veteran's representative has also contended, in essence, 
however, that the veteran's tobacco use is secondary to PTSD.  
The RO did not develop these claims of secondary service 
connection.  See 38 C.F.R. § 3.310.  VA's General Counsel has 
held that the legal bar to service connection for a 
disability attributable to tobacco use does not bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  See VAOPGCPREC 6-2003 
(October 28, 2003).

Without a grant of service connection for PTSD, these 
secondary claims would normally be denied as a matter of law.  
As the Board is remanding the claim of entitlement to service 
connection for PTSD, however ,the Board finds that these 
claims of secondary service connection are inextricably 
intertwined and are not ripe for adjudication.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  That is, the 
directed development may lead to the grant of service 
connection for PTSD.  Therefore, the Board finds that the 
AMC/RO should complete appropriate development regarding 
secondary service connection upon remand.  See 38 C.F.R. 
§ 3.310.

In addition, review of the claims file indicates that the 
veteran has been issued multiple notification letters 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 C.F.R. § 3.159.  None of these letters, 
however, specifically addressed the claim of entitlement to 
service connection for a back disability.  A remand of this 
issue is required in order to enable the AMC/RO to issue the 
veteran an additional notification letter.  This letter 
should address all issues currently on appeal.

Lastly, all outstanding medical records regarding the claims 
on appeal must be obtained for inclusion in the record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Issue an additional VCAA 
notification letter regarding all issues 
on appeal.  

2.  All outstanding medical records 
regarding the claims on appeal must be 
obtained for inclusion in the record.

3.  The veteran should be rescheduled 
for a VA psychiatric examination. The 
claims file should be sent to the 
examiner. 

Following the review of the relevant 
evidence in the claims file, the mental 
status examination and any diagnostic 
tests or studies deemed necessary, the 
examiner should complete the following: 

The clinician is requested to provide an 
opinion as to whether the veteran 
currently meets the diagnostic criteria 
for PTSD, and if so, whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD is causally linked to a combat 
stressor.  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Accomplish all appropriate 
development for the claims for 
emphysema/COPD and a heart disability 
based on the contention of secondary 
service connection.

5.  Thereafter, the veteran's claims 
should be adjudicated on the basis of all 
of the evidence including that developed 
subsequent to this remand.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



